NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Banjevic et al. (EP 2921850 A1, cited by the applicants, “Banjevic”).
Claim 1, Banjevic teaches a measurement circuitry (fig.2) for evaluating a resistance of a resistive gas sensor (fig.2; element 10-1), comprising:
- an input terminal (fig.2; node before the inverting input terminal of the operational amplifier 13-1) for connecting the measurement circuitry to the resistive gas sensor (shown in fig.2),
- a reference resistor (fig.2; element 10-2),
- a first current path (left current path in fig.2, carrying current "lsens"; [0022]), the input  terminal being arranged in the first current path (shown in fig.2),
- a second current path (right current path in fig.2, carrying current "IREF"; [0022], the reference resistor being arranged in the second current path (shown in fig.2),
- a voltage generator (Vsens),
- a first logarithmic compression circuit ("bipolar transistor 14-1"; [0018]) being arranged in the first current path such that, in the case that the resistive gas sensor is connected to the input terminal, a first current ("lsens") received from the resistive gas sensor flows from the resistive gas sensor to the input terminal and via the first current path into the first logarithmic compression circuit (fig.2),
- a second logarithmic compression circuit (fig.2; element 14-2, bipolar transistor; [0018]) being arranged in the second current  path  such that  a second current  ("IREF") flowing through the	reference resistor flows into the second logarithmic compression circuit (fig.2),
- an evaluation circuit to determine the resistance of the resistive gas sensor ([0023]-[0024] disclose that the evaluation circuit corresponds to instrumentation amplifier that is able to manipulate the outputs of the logarithmic compression circuits which is used to find Rsens),

- wherein the second logarithmic compression circuit (14-2) is configured to generate a second output signal ([0022]: "Vout2) in dependence on the second current [0022],
- wherein the evaluation circuit is configured to determine the resistance of the resistive gas sensor (Rsens) in dependence on the first and second output signal ([0022]-[0031] disclose that the value of Rsens is dependent on the difference of the outputs of the logarithmic compression circuits, as well as on the thermal voltage).
Banjevic does not explicitly teach that the voltage generator provides a fixed voltage excitation for the resistive gas sensor and the reference resistor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Banjevic to arrive at the instant invention because the voltage generator Vsens is arranged in parallel with the Rsens and Rref which would provide a fixed voltage excitation for the resistive gas sensor and the reference resistor due to its arrangement. 

Regarding Claim 2, the measurement circuitry of claim 1 is taught by Benjevic.
Bejjevic further teaches that the evaluation circuit is configured to determine the resistance of the resistive gas sensor in dependence on a ratio of a thermal voltage of the measurement circuitry and the difference between the first output signal and the second output signal ([0031] discloses a thermal voltage VT in equation (12), the resistance Rsens of the sensor can be determined according to the ratio of the thermal voltage to the difference between Voutl and Vout2.). 
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bejjevic as applied to claim 1 above, and further in view of Barrettino et al. ("CMOS Monolithic Metal-Oxide Gas Sensor Microsystems", IEEE SENSORS JOURNAL, VOL. 6, No. 2, pages 276-286, 2006, Cited by the applicants, “Barrettino”).
Regarding Claim 3, the measurement circuitry of claim 1 is taught by Benjevic.
Bejjevic does not explicitly teach a first fixed voltage line to provide one of a supply potential and a ground potential, an internal node being arranged in the second current path, wherein the reference resistor is arranged between the first fixed voltage line and the internal node. 
However, Barrettino teaches a measurement circuit for measuring the resistance of a gas sensor, and specifically discloses that the measurement circuit has a fixed supply potential and a ground potential provided. This would set a first fixed voltage line providing one of a power supply potential and a ground potential (Fig.8-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Barrettino in the system of Benjevic in order to provide power to the current path and ground considerations. FIG. 2 of Benjevic discloses an internal node is provided in the second current path. It would have been obvious to one of ordinary skill in the art to arrange the reference resistor between the first fixed voltage line and the internal node in order to connect the fixed voltage line.

Regarding Claim 4, the measurement circuitry of claim 3 is taught by Benjevic in view of Barrettino.


Regarding Claim 5, the measurement circuitry of claim 3 is taught by Benjevic in view of Barrettino.
Barrettino further teaches a first driver and a second driver, wherein the first driver is arranged in the first current path between the input terminal of the measurement circuitry and the first logarithmic compression circuit, wherein the second driver is arranged in the second current path between the internal node of the measurement circuitry and the second logarithmic compression circuit, wherein the first driver is controlled by the first operational amplifier and the second driver is controlled by the second operational amplifier (fig.8 shows that the driver being controlled by the operational amplifiers. Similar feature is shown in Benjevic’s fig.2). 

Allowable Subject Matter
Claims 6 and 12 and Claims 7-11 that are depended on claim 6, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Wang (US 2018/0136182 A1) teaches a multi-gas analysis includes a semiconductor gas sensor driven by a constant resistance driver circuit with a driving current to obtain a sensing output of a gas in a gas sample. The sensor comprising a summing amplifier 510 coupled to the voltage controlled current source 515, the output end of the voltage comparator 513 and the bias voltage generator 511. The summing amplifier 510 is configured to generate the control voltage (V.sub.ctl) based on the comparison output (V.sub.error) from the voltage comparator 513 and on the bias voltage (V.sub.bias) from the bias voltage generator 511. In this embodiment, the summing amplifier 510 includes an adder 512 coupled to the bias voltage generator 511 and the output end of the voltage comparator 513 for receiving the bias voltage (V.sub.bias) and the comparison output (V.sub.error) therefrom, and an operational amplifier 514 coupled between the adder 512 and the voltage controlled current source 515 for generating the control voltage (V.sub.ctl) based on the bias voltage (V.sub.bias) and the comparison output (V.sub.error) (“Abstract”, [0039]; fig.5).
Liu et al. (US 2011/0138908 A1) teaches a humidity sensing circuit with temperature compensation includes a wave producing module, a phase processing module, a sensing module and a detecting module. The sensing module outputs a parameter signal according to the oscillatory wave and the invert oscillatory wave. The detecting module outputs a detection signal 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/SUMAN K NATH/Primary Examiner, Art Unit 2861